Citation Nr: 0507819	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability rating for human 
immunodeficiency virus (HIV) infection, evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 
1976 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that increased the rating of the veteran's service-
connected HIV infection from noncompensable to 10 percent 
disabling, effective from May 2001.  The veteran perfected an 
appeal as to the disability rating assigned.  

When this matter was last before the Board in May 2004, it 
was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2005, and the case was returned to the Board, and 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  The veteran's HIV disability is manifested by no 
subjective complaints and objective findings of stable 
weight, clear skin, clear chest, and normal motor and sensory 
examinations.  T4 cell count has consistently been greater 
than 200.  There is no evidence of Hairy Cell Leukoplakia, 
oral candidiasis, or an opportunistic acquired immune 
deficiency syndrome (AIDS)-related infection.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the manifestations of HIV infection have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.88b, Diagnostic Code 
(DC) 6351 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
increased rating claim filed in May 2002 appeared 
substantially complete on its face.  The veteran clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with a March 
2002 letter from the RO, the June 2002 rating decision, May 
2003 statement of the case, October 2003 supplemental 
statement of the case, May 2004 Board remand, the May 2004 
letter from the RO explaining the VCAA, and January 2005 
supplemental statement of the case.  

The March 2002 and May 2004 letters from the RO explaining 
the VCAA, and the May 2003 statement of the case specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
It was further noted in the foregoing documents that what was 
lacking was evidence that the veteran's service-connected HIV 
disability met the schedular criteria for an increased 
rating.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records, VA treatment records and private treatment 
records as they were identified by him.  The veteran has not 
identified or authorized the release of any other medical 
records pertaining to his claim.  Therefore, the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(2004).

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the March 2002 and May 2004 letters from the RO, 
and the May 2003 statement of the case, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Pursuant to the Board's May 2004 remand, the veteran was 
provided with an opportunity for pertinent VA medical 
examination in November 2004.  The veteran was also informed 
of the consequences of his failure to report for a scheduled 
examination, including the possibility of the denial of his 
claim.  Despite these efforts, the veteran failed to appear 
for the scheduled examination.  The RO has therefore complied 
with the Board's remand instructions with respect to the 
requested examination.  There is no evidence available that 
would require the scheduling of another VA examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the March 2002 and May 2004 
letters from the RO.  This March 2002 letter did indicate 
that the veteran was limited to 30 days to respond.  It is 
most significant to note that additional evidence was 
obtained following the 30 day response period, as recently as 
May 2004.  It is also significant to note that there has been 
no indication of the existence of additional pertinent 
evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, and that 
evidence was obtained over one year following the initial 
issuance of the VCAA notice letter, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that in a CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004))  it 
was held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in June 2002 
following the initial VCAA notice provided in March 2002.  
Consequently, the timing of the notice does comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the May 2004 letter that was provided to the 
veteran did contain the exact wording of the "fourth 
element."  Specifically, in the letter, the RO stated, "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, the Board finds 
that in this case, each of the four content requirements of a 
VCAA notice has been fully satisfied, and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  38 C.F.R. § 20.1102.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2004).

Historically, service connection was originally granted for 
HIV infection by rating decision dated in July 1996, and a 
noncompensable evaluation was assigned.  This evaluation was 
based upon a finding of the veteran having been asymptomatic 
for any active disease process, and a T cell count of 516.  

In February 2002, the veteran filed the current claim for an 
increased disability rating, which was granted to 10 percent 
by rating decision dated in June 2002.  He disagrees with the 
current evaluation and the claim is now on appeal.  The gist 
of the veteran's claim is that he has been discriminated 
against because of his illness, 


and he was reassured by the service department that the 
government would provide to him reimbursement of 30 percent 
of his base pay for the remainder of his life.  

The veteran's HIV disability has been rated under DC 6351.  
Under DC 6351, a noncompensable evaluation is warranted when 
the veteran is asymptomatic, following initial diagnosis of 
HIV infection, with or without lymphadenopathy or has a 
decreased T4 cell count.  A 10 percent evaluation is 
warranted following development of definite medical symptoms, 
T4 cell of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication, or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.

Refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AID-related opportunistic infection or 
neoplasm will be assigned a 60 percent evaluation.  AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.

Finally, Note (1) indicates that the term "approved 
medication" includes medication prescribed as part of a 
research protocol at an accredited medical institution.  Note 
(2) reflects that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.

After a review of the claims file, the Board finds that the 
level of disability that the veteran manifests from service-
connected HIV infection more nearly approximates the criteria 
for the current 10 percent disability rating, and no more.  
First, while the veteran has been on approved medications, 
including AZT, 3TC, and Trazavir, 


since the filing of his claim, he has experienced minimal, if 
any, symptoms from HIV infection.  Essentially, the veteran's 
HIV disability is manifested by no subjective complaints and 
objective findings of stable weight, clear skin, clear chest, 
and normal motor and sensory examinations.  Antigenic marker 
on helper/inducer T cells (CD4) cell count (diagnostically 
comparable to the T4 cell count) has consistently been 
greater than 200.  There is no evidence of Hairy Cell 
Leukoplakia, oral candidiasis, or an opportunistic AIDS-
related infection.  

Specifically, in September 2001, upon VA outpatient 
infectious disease examination, the veteran was in no acute 
distress.  His weight was 186 pounds, and his CD4 count was 
at 286.  He was given prescriptions for AZT and 3TC.  

In August 2002, upon VA outpatient infectious disease 
examination, the veteran looked quite well.  His chest was 
clear, and he had no skin lesions.  His weight was 172 
pounds, and his CD4 count was at 485.  He hadn't missed any 
medication doses.  

In January 2003, upon VA outpatient infectious disease 
examination, the veteran was noted to be doing well.  His 
weight was 186 pounds, and his CD4 count was at 547.  

In May 2003, upon VA outpatient infectious disease 
examination, the veteran was noted to be doing well.  It was 
noted that he was trying to play tennis tournaments, and 
there was no reason for follow-up.  His weight was 179 
pounds, and his CD4 count was at 586.  

Essentially, the veteran is asymptomatic with respect to his 
HIV infection.  Critically, he experiences no recurrent 
constitutional symptoms, including intermittent diarrhea.  
Equally significant is that the veteran's T4 (or in this case 
CD4) cell count does not satisfy the criteria for a higher 
rating.  Specifically, a 30 percent rating will be assigned 
if the T4 cell count is less than 200.  In this instance, the 
most recent CD4 cell count was 586 in May 2003.  While the 
count was lower 


in September 2001, at 286, it has steadily increased on 
medication.  More importantly, it has not yet dropped to the 
level to satisfy the criteria for a 30 percent disabling 
rating.  In addition, there is no mention of Hairy Cell 
Leukoplakia or oral candidiasis noted in the medical 
evidence.

Further, the Board notes that the veteran's weight has been 
fairly consistent over the years in the 170s-180s lbs. range.  
The veteran has always been described as doing well on 
examination, and there has been no evidence of AIDS-related 
infections.

A 30 percent evaluation requires that the veteran either have 
recurrent constitutional symptoms, intermittent diarrhea, and 
be on approved medication, or have a T4 cell count less than 
200, or show evidence of Hairy Cell Leukoplakia, or oral 
candidiasis.  Although the veteran is on "approved 
medication," he does not satisfy the critical criteria for 
purposes of a higher rating.  Further, his T4 cell count is 
still well over 200, and there is no mention of Hairy Cell 
Leukoplakia or oral candidiasis in the medical evidence. 
Therefore, there is no basis for a higher rating at this 
time.

The Board has considered the veteran's implied claim that the 
manifestations of his HIV disability are worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  In 
this case, the present symptomatology of the veteran's HIV 
disability is not medically demonstrated to warrant more than 
the current 10 percent.  

The Board has also considered the veteran's assertions that 
he was told by the service department that he could expect 
reimbursement for 30 percent of his basic pay, and the 
additional assertion that he has been discriminated against 
due to his HIV disease.  As noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  VA compensation is 
governed by a different 


government entitlement program than that administered by the 
service department.  The Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the subjective evidence offered by the veteran for an 
increased disability rating.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the service-connected HIV 
infection and it must be denied.  For these reasons, the 
Board finds that an evaluation in excess of 10 percent is not 
demonstrated.  Given the above fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's HIV, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture for the 
disorder at issue.  The veteran has not required 
hospitalization or frequent treatment for his HIV infection, 
nor is it shown that it otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  There is no objective evidence 
that the veteran has not been employed because of his HIV 
infection.  For the reasons noted above, the Board concludes 
that the impairment resulting from his service-connected HIV 
disorder is adequately compensated by the schedular ratings.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.

	
ORDER

The claim for entitlement to a disability evaluation in 
excess of 10 percent for service-connected HIV infection is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


